Citation Nr: 1701751	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a lumbar spine disability.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO declined to reopen the Veteran's previously denied claims of service connection for bilateral hip, bilateral knee, and spine disabilities. 

At the outset, in a January 2006 rating decision, the RO declined to reopen the previously denied claims of service connection for bilateral hip and right knee disabilities.  Additionally, in the January 2006 rating decision, the RO denied the claims of entitlement to service connection for left knee and spine disabilities.  Although the Veteran submitted a notice of disagreement with the bilateral hip disability claim, he did not perfect his appeal as to any of the issues addressed in the January 2006 rating decision or submit new and material evidence within the appeal period.  

Generally, where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  However, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i) (2016).

In January 2008, the Veteran submitted claims to reopen entitlement to service connection for bilateral hip, bilateral knee, and spine disabilities.  The RO has adjudicated these issues as whether new and material evidence has been submitted to reopen these claims.  

Crucially, the evidence associated with the claims file since the issuance of the January 2006 rating decision includes relevant service personnel records.  To this end, since the January 2006 rating decision, the Veteran submitted evidence suggesting that his bilateral hip, bilateral knee, and spine disabilities were related to his combat service in Vietnam.  See Veteran's claim dated January 2008.  The service personnel records reflect that the Veteran served in Vietnam during his military service and that he underwent a mortar attack while stationed in 633rd Air Police Squadron Pleiku Air Base, in Vietnam.  Consequently, these records are relevant and pertinent to the Veteran's claims on appeal, as the service personnel records and the Veteran's statements suggest that his disabilities are related to his combat military service in Vietnam. 

Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  These claims are instead reviewed on a de novo basis.  In light of the relevant official service department records received after the January 2006 rating decision, the Veteran's service connection claims for bilateral hip, bilateral knee, and spine disabilities will be reviewed on a de novo basis.

The Board notes that in a January 2014 rating decision, the RO again found no new and material evidence had been received to reopen these claims.  The RO indicated that this decision was in response to a supplemental claim in January 2013.  The Veteran had submitted a claim for an "increased evaluation" of the left hip, right hip, left knee, and low back in January 2013.  In an October 2013 deferred rating decision, the RO wrote, "Veteran applied for increase for bilateral hips, bilateral knees, and lower back. However, these disabilities are not service connected, they were previously denied."  As the January 2014 rating decision appears to have been issued in response to a claim that was made while an identical claim was pending on appeal, the Board will not address this subsequent rating decision.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his bilateral hip, bilateral knee, and spine disabilities are related to his combat service in Vietnam, to include as due to his (MOS) as an air policeman.  See Veteran's statement dated January 2011.  He asserts that his MOS required prolonged standing and walking, including during times of inclement weather.  See Veteran's claim dated September 2005.

Indeed, the Veteran's DD-214 reflects that his MOS was an air policeman.  As indicated above, his service personnel records reflect that he served in Vietnam during his military service and that he underwent a mortar attack while stationed in 633rd Air Police Squadron Pleiku Air Base, in Vietnam.  See personnel record dated October 1966.  The date of this event is unclear because the service personnel record stated that the period of the report was from October 1965 to October 1966.  The report was signed in October 1966.  The October 1966 service personnel record noted "[d]uring a recent mortar attack on this station [the Veteran] without hesitation assisted in setting up the base ground attack defense, maintaining alertness for responsive action." 

Notably, the Veteran did not receive any medals indicative of combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015) (listing Decorations that are evidence of combat participation).  However, the absence of such is not dispositive of whether the Veteran engaged in combat.  A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the evidence reflects that the Veteran engaged in combat with the enemy in Vietnam. 

His service treatment records (STRs) show an August 1963 enlistment examination report that documents that he dislocated his hips prior to his military service.  The examining physician noted that the Veteran's dislocated hips were related to a football injury, in which he dislocated his right hip in 1957 and his left hip in 1957.  Upon physical examination, no abnormalities of the hips were found; however, hip scars were noted.  A 1965 report of medical examination indicates that there was no deformity, loss of motion, or strength from either hip.  In his September 1965 report of medical history, the Veteran reported swollen or painful joints; the examining physician indicated that the Veteran was referring to his hips.  The examining physician again noted the Veteran's previously fractured hips that occurred in 1957 and 1959.  In his May 1967 separation examination report, the examining physician noted the Veteran's preexisting fractured hips and found that his hips were anatomically normal. 

As to his knees and spine, there were no notations of treatment, complaints, or diagnosis noted in his STRs.  

Particularly as to his bilateral hip disability, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Significantly, the August 1963 examining physician noted the Veteran's history of his hips and did not document a hip diagnosis, and the enlistment examination showed no abnormalities of the hip.  As the Veteran did not have any hip disability noted at entrance to service, he is presumed sound in this regard. 

Post-service treatment records show current diagnoses of degenerative changes in the left and right hip.  See VA treatment record dated June 2013.

As to his bilateral knee disability, post service treatment records dated in January 2000 and February 2000 shows a diagnosis of degenerative joint disease (DJD) of the lumbar spine.  The January 2000 examining physician related the Veteran's left knee disability to a motor vehicle accident that occurred in 1997.  Furthermore, the physician noted that the Veteran underwent an arthroplasty surgery on the left knee in 1998 at Hillcrest hospital.  At that time, the Veteran reported pain in his hips and right knee since his arthroplasty surgery in 1998.  Notably, it is unclear whether the Veteran injured both of his knees in this accident as current VA treatment records indicate that the Veteran underwent knee arthroplasty.  See VA treatment record dated July 2013.  Crucially, the Hillcrest hospital treatment records from 1998 have not been associated with the record.  Additionally, the Veteran has not been afforded an examination to determine the nature and etiology of his bilateral hip and bilateral knee disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Therefore, the Board finds that a remand is necessary to obtain treatment records from Hillcrest hospital and to afford the Veteran a VA examination as to his bilateral hip and bilateral knee disabilities. 

As to the Veteran's spine disability claim, VA treatment records show a current spine disability, namely spinal and lumbar stenosis.  See VA treatment record dated July 2013.  Therefore, the evidence of record suggests that the Veteran's current spine disability may be related to his combat service Vietnam; however, the Veteran has not been afforded a VA examination and the evidence of record is insufficient to decide the claim.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the etiology of his spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received, to include treatment records from Hillcrest Hospital in 1998.  

All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since December 2013.  All such available documents should be associated with the claims file.

3.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of bilateral hip, bilateral knee, and spine disabilities. 

The claims file, including a copy of this remand, must be made available to the examiner for review on conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms.

For each bilateral hip, bilateral knee, and spine disabilities identified, indicate whether it is at least as likely as not that they had their onset during the Veteran's service or are otherwise related to service, to include as due to his combat service in the Republic of Vietnam and his MOS as an air policeman.

In rendering the opinion above, the VA examiner should discuss and comment on the January 2000 VA treatment report that notes that the Veteran injured his left knee in a motor vehicle accident in 1997 and that the Veteran had radiating pain to his hips. 

The examiner should provide a complete rationale for any opinion given.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



